Citation Nr: 1311891	
Decision Date: 04/10/13    Archive Date: 04/19/13	

DOCKET NO.  12-11 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for disability involving the left lower extremity.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from February 1956 to March 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the VARO in Houston, Texas, that denied entitlement to service connection for left leg synovitis.  The issue has been recharacterized by the Board to encompass any disability involving the left lower extremity.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (what constitutes a claim cannot be limited by a Veteran's assertions, but must be construed based on the reasonable expectations of the nonexpert claimant and the evidence developed in processing the claim).  

Please note this appeal has been advanced on the Board's docket pursuant to the provisions of 38 C.F.R. § 20.900 (c) (2012).  38 U.S.C.A. § 7107 (a) (2) (West 2002).  

The appeal is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.  


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim that has been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App 371, 377 (1993).  

Of record is a communication from the National Personnel Records Center in St. Louis indicating that the Veteran's service treatment records were likely destroyed in the 1973 fire at that facility.  In cases where service medical records are unavailable, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Review of the file reveals the Veteran was hospitalized at a service department facility in February 1962, a time less than two years after her service separation, for evaluation and treatment of her left knee.  She reportedly fell and injured the knee about one year prior to admission.  She had swelling at the area of the tibial tubercle at that time.  Since then she had had recurrent infusions of the left knee with pain on several occasions.  She underwent an arthrotomy and at the time of discharge from hospitalization, she was given a diagnosis of chronic synovitis of the left knee, cause undetermined.  Other diagnoses included arthritis of the left knee.  

Additional medical evidence of record includes a March 1995 statement from a private orthopedist who saw the Veteran that month for continuing complaints of left knee pain.  He indicated that she reported having had a medial meniscectomy about 20 years earlier.  

The more recent medical evidence reflects she has been seen for unrelated disorders.  Diagnoses include osteoarthritis.  

The Board notes that VA is obliged to provide a medical examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  On remand, the Veteran should be accorded an orthopedic examination for the purpose of determining the etiology of any current disability involving the left lower extremity.  

Accordingly, the case is REMANDED is remanded for the following actions:  

1.  Ask the Veteran to identify any medical treatment she may have had for disability involving the left lower extremity since discharge from service.  After securing any necessary release forms, VA should attempt to obtain and associate those identified treatment records in the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified that she can make an attempt to obtain those records on her own behalf.  She should also be informed that she may obtain statements from individuals that have known her since her active service in the late 1950's and who can provide statements as to their awareness of her having had problems with the left lower extremity ever since her active service.  
		
2.  Schedule the Veteran for an examination by a physician with appropriate expertise for the purpose of determining the nature and etiology of any current disability involving the left lower extremity.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results should be reported in detail.  Following review of the claims file and examination of the Veteran, the examiner is asked to opine as to whether any current disability of the left lower extremity is more likely, less likely, or at least as likely as not (50 percent or greater probability) a result of the Veteran's military service.  The examiner should discuss in his or her opinion the Veteran's lay evidence of problems with her left lower extremity while in service and the difficulty she has had with the lower extremity in the years following service.  Any opinion expressed should be accompanied by a complete rationale, with reference to the specific evidence on which the opinion is based.  If the examiner opines that an opinion cannot be expressed without resort to speculation, a detailed medical explanation as to why this is so must be provided.  

3.  Notify the Veteran that she must report for any scheduled examination and cooperate fully in the development of her claim.  Failure to report for a VA examination without good cause may result in denial of her claim.  38 C.F.R. § 3.655 (2012).  If she does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.  

4.  Thereafter, the RO/AMC should review the claims file and readjudicate the claim.  If the benefit sought remains denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be given the opportunity the opportunity to respond before the case is returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 

(West Supp. 2011).   



	                  _________________________________________________
	KELLI KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



